DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose A tube connector comprising: a main body being hollow and having two ends opposite to each other; one of the two ends of the main body forming an opening, and the other end of the main body being a sealing end; and a mounting segment being adjacent to the opening, and extending outwardly and transversely to form an inner annular space inside of the mounting segment, communicating with the opening, and having an annular surrounding wall; a first abutting surface connected to one of two sides of the annular surrounding wall, being annular, and surrounding the opening; and a second abutting surface connected to the other side of the annular surrounding wall and being annular; a restricting element being a hollow and annular sheet, mounted in the inner annular space of the mounting segment, and having an annular segment abutting the second abutting surface; and multiple teeth protruding from an inner edge of the annular segment, and annularly spaced apart from each other; and a sealing ring being hollow, mounted in the inner annular space of the mounting segment, and abutting between the first abutting surface and the 24 annular segment of the restricting element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it illustrates the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679